ORDER

PER CURIAM.
Daniel R. Hoffarth appeals from the motion court’s findings of fact, conclusions of law, and judgment denying his Rule 29.15 Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence, alleging ineffective assistance of counsel, following an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).